Citation Nr: 1620748	
Decision Date: 05/23/16    Archive Date: 06/02/16

DOCKET NO.  10-30 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a headache disorder, claimed as migraines.

2.  Entitlement to service connection for insomnia, to include as due to undiagnosed illness.

3.  Entitlement to service connection for fibromyalgia, to include as due to undiagnosed illness.

4.  Entitlement to service connection for muscle cramps and joint pains, to include as due to undiagnosed illness.

5.  Entitlement to service connection for temporomandibular (TMJ) disorder.

6.  Entitlement to service connection for pain on the left side of the jaw, to include as due to undiagnosed illness.

7.  Entitlement to service connection for allergic rhinitis.

8.  Entitlement to service connection for neck problems now claimed as neck injury, to include soft tissue damage, to include as secondary to residuals of left biceps long head rupture.

9.  Entitlement to service connection for herniated disc.

10.  Entitlement to service connection for spinal degeneration.

11.  Entitlement to service connection for unspecified arthritis.

12.  Entitlement to service connection for numbness in the hands, to include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to June 1994, which included service in the Persian Gulf. 

This appeal is before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In February 2011, the Veteran testified during a Board hearing before the undersigned.  A transcript is included in the claims file.

The Board remanded the matters on appeal in November 2013.  The issue of service connection for memory loss was previously before the Board, but in an August 2014 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for traumatic brain injury (TBI) and assigned a rating of 10 percent based on the Veteran's resulting memory loss from such TBI.  The issue of service connection for memory loss has thus effectively been granted and removed from appellate status, and there is no indication that the Veteran has appealed any aspect of the decision granting service connection for TBI and assigning a rating based on memory loss.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  

The following service connection issues are addressed in the REMAND portion of the decision below: neck problems now claimed as neck injury, to include soft tissue damage, to include as secondary to residuals of left biceps long head rupture; herniated disc; spinal degeneration; unspecified arthritis; and numbness in the hands, to include as due to undiagnosed illness.  They are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran has a headache disorder secondary to his service-connected TBI.

2.  The Veteran's chronic sleep impairment is a symptom contemplated in his service-connected posttraumatic stress disorder rating, and is not the result of a separate disorder that can be separately service-connected.

3.  The Veteran has not had either fibromyalgia or an unspecified muscle cramps and joint pains disability, to include as due to undiagnosed illness, at any point during the appeal period.

4.  At no point during the appeal period has the Veteran had a TMJ disorder or any left-side jaw pain disability due to undiagnosed illness or a medically unexplained chronic multisymptom illness defined by a cluster of signs or symptoms.

5.  The Veteran has allergic rhinitis that began in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a headache disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

2.  The criteria for service connection for insomnia, to include as due to undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310, 4.14, 4.130 (2015).

3.  The criteria for service connection for fibromyalgia, to include as due to undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015).

4.  The criteria for service connection for muscle cramps and joint pains, to include as due to undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015).

5.  The criteria for service connection for TMJ disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303, (2015).

6.  The criteria for service connection for muscle cramps and joint pains, to include as due to undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015).

7.  The criteria for service connection for allergic rhinitis have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided in January 2009 and January 2014 letters.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  After issuance of the January 2014 letter and opportunity for the Veteran to respond, his claims were readjudicated in an August 2014 supplemental statement of the case.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, Social Security Administration (SSA) records, and identified private treatment records have been obtained.  Also, he was provided VA examinations of his claimed disabilities in February 2009 and January 2014.  These examinations and their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information and sound bases for decisions on the Veteran's claims.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Moreover, in providing the January 2014 notice letter, which requested the treatment records or authorization to obtain such records from Dr. M.F.A. from the Veteran, obtaining updated VA treatment records and the Veteran's SSA records, and obtaining the January 2014 VA examination reports, the AOJ substantially complied with the Board's November 2013 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

Service connection may also be established for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and cannot be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) An undiagnosed illness; (B) A medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  

The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology are not considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period are considered chronic.  The 6-month period of chronicity is measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Compensation shall not be paid under this section for a chronic disability: (i) If there is affirmative evidence that the disability was not incurred during active military, naval, or air service in the Southwest Asia theater of operations; (ii) If there is affirmative evidence that the disability was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations and the onset of the disability; or (iii) If there is affirmative evidence that the disability is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(a)(7).

Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

A. Headache disorder, claimed as migraines

The Veteran is service-connected for "traumatic brain injury with concussion resulting headaches and nausea."   On January 2014 VA examination, the Veteran was diagnosed as having tension headaches, and it was noted that headaches were a residual of the Veteran's TBI.  Given this, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran has a headache disorder secondary to his service-connected TBI.  Accordingly, service connection for a headache disorder is warranted.  

B. Insomnia, to include as due to undiagnosed illness.

As reflected in a January 2009 statement, the Veteran asserts that he has insomnia related to service.  On February 2009 VA examination, he reported trouble sleeping related to anxiety.

In a November 2013 rating decision, the Veteran was granted service connection for posttraumatic stress disorder (PTSD), with an assigned rating of 30 percent for his PTSD symptoms, including "chronic sleep impairment," and resulting functional impairment.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Thus, while the record reflects trouble sleeping, it reflects that such sleep impairment is a symptom of the Veteran's service-connected PTSD; a separately compensable, clinically ascertainable sleep disorder has not been shown by the evidence of record.  In this regard, the Board notes the general rule against the "pyramiding" of benefits.  See 38 C.F.R. § 4.14; See also Brady v. Brown, 4 Vet. App. 203, 206 (1993); Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  In this case, chronic sleep impairment is specifically contemplated in the Veteran's assigned 30 percent rating for his service-connected PTSD.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

More importantly, while the record has reflected sleep impairment as a symptom of the Veteran's service-connected PTSD, it has not reflected any separately diagnosed, or otherwise separately ascertainable, sleep disorder at any time during the appeal period.  Therefore, there can be no valid service connection claim for such disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

As the Veteran's sleep impairment is contemplated in his service-connected PTSD rating, and not the result of a separate disorder that can be separately service-connected, service connection for a sleep disorder is not warranted.  Accordingly, service connection for a sleep disorder must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  

C.  Fibromyalgia, muscle cramps, and joint pains, to include as due to 
undiagnosed illness

As reflected in a January 2009 statement, the Veteran asserts that he has been told by various doctors that he has chronic pain and fibromyalgia.

In January 2014, the Veteran underwent extensive physical examination by a VA physician, in part to determine whether he had either a diagnosis of fibromyalgia or an unspecified muscle cramps and joint pains disorder, to include as due to undiagnosed illness.  The examiner noted that the Veteran reported chronic neck, arm, bilateral knee and right hip pain, including constant cramping pain.  However, after examining the Veteran and reviewing the record, the VA physician determined that he did not meet the criteria for a diagnosis of fibromyalgia and did not have objective indications of chronic muscle cramps and joint pain that could not be attributed to any known clinical diagnosis.  The physician explained that Veteran's complaints in the cervical spine and left arm were due to well-defined diagnoses of cervical degenerative disc disease with radiculopathy, his knee problems were due to injuries, and his right hip had a diagnosis of trochanteric bursitis with gluteal strain.  The physician noted that the Veteran's right hip condition, alone, is a feature common in fibromyalgia, but by itself or accompanied with other well-defined musculoskeletal injuries, as was the case with the Veteran, is not consistent with that diagnosis.  The physician further noted that the Veteran did not have a generalized muscle or joint condition or any unexplained illness.  

The Board finds the January 2014 VA examiner's opinion to be persuasive.  The examiner was a physician with appropriate expertise who thoroughly examined the Veteran and reviewed the record, and provided a clear and persuasive rationale based on the medical evidence. 

The Board notes that in February 2000, the Veteran was assessed by a private physical therapist as having possible fibromyalgia.  However, in addition to the equivocal nature of the assessment, the physical therapist stated that the Veteran may need a complete work up for possible fibromyalgia, and that the therapist was not sure that she had a really complete medical history from the Veteran at that time.  In contrast, the January 2014 VA examiner reviewed the record, and explained how the Veteran's complaints of pain were generally accounted for by diagnosed conditions rather than generalized muscle or joint pain or an unexplained illness.  The Board thus finds the VA examiner's assessment more probative. 

The Board also notes a February 2009 VA examination report from a nurse practitioner which, while reflecting an assessment that there was currently no objective or clinical evidence for a diagnosis of fibromyalgia, states that the Veteran had intermittent chronic pain associated with multiple joints and clinical objective indicators for unspecified chronic pain.  However, such assessment of unspecified chronic pain was not explained in the report, particularly considering that the location of such pain was noted to include the neck and knees, and diagnoses of arthritis of the knees, fusion of the cervical spine, and left elbow spurring were noted to have been confirmed by X-ray evidence.  The Board therefore finds the January 2014 VA examiner's assessment of whether the Veteran has any generalized muscle or joint condition, to include as due to any unexplained illness, to be more probative in this matter than the February 2009 VA examination report.

Thus, the weight of the evidence reflects that the Veteran has not had either fibromyalgia or an unspecified muscle cramps or joint pains disability, to include as due to undiagnosed illness, at any point during the appeal period.  Therefore, there can be no valid service connection claim for either such disability.  See Gilpin, 155 F.3d 1353; Brammer, 3 Vet. App. at 225; McClain, 21 Vet. App. 319; Romanowsky, 26 Vet. App. 289.  Accordingly, service connection for both fibromyalgia and muscle cramps and joint pains, to include as due to undiagnosed illness, must be denied.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not applicable.  

D.  TMJ disorder and pain on the left side of the jaw, to include as due to undiagnosed illness

As reflected in as reflected in a July 2009 statement, the Veteran asserts that, following a parachuting accident in service, he had left jaw pain and has had such pain since then, and that following service doctors told him that he had a TMJ disorder.  During his February 2011 Board hearing, he testified that he was having jaw pain and popping when he left service and went to a TMJ doctor, Dr. W.R., who diagnosed a TMJ disorder.

However, service connection for neither a TMJ disorder nor pain on the left side of the jaw, to include as due to undiagnosed illness, is warranted in this case.

The record reflects that the Veteran does not have a diagnosed TMJ disorder.  On February 2009 VA examination, a VA physician, in examining the Veteran's jaw, noted his complaints of pain in the left TMJ area, but determined that there was no clicking or crepitus in the TMJ area and no dislocation of the joint as he opened and closed his mouth, and made no diagnosis regarding the TMJ.  Despite numerous medical records dated during the appeal period, none contain any suggested diagnosis of a TMJ disorder.  The Board notes the Veteran's assertion of being diagnosed with TMJ by Dr. W.R.  However, when contacted regarding treatment of the Veteran, Dr. W.R. replied in an August 2009 letter that no record existed of the Veteran's treatment in his office.  The Veteran has not submitted or identified any further medical evidence suggesting a TMJ disorder.  

The Board acknowledges that the Veteran is competent to report matters within his own personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay evidence may be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr, 21 Vet. App. at 308-09.  However, in this case, the determination of whether the Veteran has a clinical TMJ disorder is one that is medical in nature, and requires medical expertise to make.  Therefore, the Veteran is not competent to diagnose a TMJ disorder.  

Regarding the Veteran's claimed left-side jaw pain, the Board notes that muscle or joint pain is considered a sign or symptom that may be a manifestation of undiagnosed illness or medically unexplained chronic multisymptom illness.  See 38 C.F.R. § 3.317(b).  However, while the January 2014 VA examiner noted above, in assessing the Veteran's musculoskeletal pain and problems, did not discuss the Veteran's asserted jaw pain-as that pain was not reported to examiner by the Veteran as part of his muscle and joint pain problems-the examiner clearly opined, based on examination of the Veteran and a review of the claims file, that the Veteran did not have a generalized muscle or joint condition or any unexplained illness.  In this regard, there is no suggestion in the record that the Veteran's sole symptom of left-side jaw pain, alone, might constitute a "medically unexplained chronic multisymptom illness" with "overlapping symptoms and signs."  Moreover, there is no suggestion by the Veteran or in the medical evidence that his asserted pain is the result of any underlying illness, diagnosed or undiagnosed; again the opinion of the January 2014 VA examiner suggests the contrary.   

Thus, while the record reflects complaints of left-side jaw pain, it does not reflect that the Veteran, at any point during the appeals period, has had a diagnosed or clinically ascertainable TMJ disorder or any left-side jaw pain disability due to undiagnosed illness or a medically unexplained chronic multisymptom illness defined by a cluster of signs or symptoms.  Pain alone does not constitute a disability for service connection purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), aff'd sub nom.  Sanchez- Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  Therefore, there can be no valid service connection claim for any such disability.  See Gilpin, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, 3 Vet. App. at 225; McClain, 21 Vet. App. 319; Romanowsky, 26 Vet. App. 289.

Accordingly, service connection for both TMJ disorder and pain on the left side of the jaw, to include as due to undiagnosed illness, must be denied.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not applicable.  

E.  Allergic rhinitis

Service treatment records reflect that, on his report of medical history on service examination in November 1993, the Veteran reported a history of sinusitis, while he reported no history of sinusitis on his entrance examination in January 1989.  The initial indication of any complaints of or treatment for allergic rhinitis post-service is records dated in 1998, and subsequent treatment records have reflected ongoing diagnoses of allergic rhinitis.  A September 2000 VA treatment record reflects that the Veteran reported a history of mild seasonal allergies since childhood that had become worse over the past 8 years, and allergic rhinitis was diagnosed.  

Given the above, and resolving reasonable doubt in the Veteran's favor, the Board finds that his current allergic rhinitis began in service.  Accordingly, service connection for allergic rhinitis must be granted.  


ORDER

Service connection for a headache disorder is granted.

Service connection for insomnia, to include as due to undiagnosed illness, is denied.

Service connection for fibromyalgia, to include as due to undiagnosed illness, is denied.

Service connection for muscle cramps and joint pains, to include as due to undiagnosed illness, is denied.

Service connection for TMJ disorder is denied.

Service connection for pain on the left side of the jaw, to include as due to undiagnosed illness, is denied.

Service connection for allergic rhinitis is granted.


REMAND

Regarding the issues of neck problems now claimed as neck injury, to include soft tissue damage, to include as secondary to residuals of left biceps long head rupture, herniated disc, spinal degeneration, and unspecified arthritis, as reflected in a January 2009 statement and his February 2011 testimony before the Board, the Veteran asserts, in part, that a current neck disability is the result of an in-service parachuting accident.  

In accordance with the Board's November 2013 remand instructions, the Veteran was provided a VA examination in January 2014 to determine, in part, whether any diagnosed spinal degeneration, herniated disc, or neck problems were related to service.  The January 2014 VA examiner diagnosed cervical degenerative disc disease with left upper extremity radiculopathy.  The examiner further opined that the Veteran's neck problems were not related to service, based entirely on the rationale that there was "[n]o evidence of complaints of neck pain during active service."  However, the hospital record following the June 1990 in-service parachuting accident resulting in a closed head injury reflects that the Veteran complained of pain in his cervical spine area, and service treatment records reflect that he was given cervical spine X-rays on follow-up treatment.  Therefore, these issues must be remanded for a clarifying opinion based on an actual factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Barr, 21 Vet. App. at 311.

As the medical record, including the January 2014 examination report, reflects hand numbness associated with the Veteran's cervical spine condition, the issue of numbness in the hands, to include as due to undiagnosed illness, is intertwined with the issues above and must also be remanded.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to the VA examiner who provided the January 2014 examination.  If the examiner is unavailable, the claims file should be forwarded to another appropriate examiner to provide the requested information.  If the requested opinions cannot be provided without another examination of the Veteran, schedule him for a VA examination with an appropriate examiner.  The claims file and a copy of this Remand must be reviewed by the examiner.  

After reviewing the claims file, to include the June 1990 hospital record reflecting that the Veteran complained of cervical spine pain following his parachuting accident, the follow-up service treatment records reflecting cervical spine X-rays, and the January 2014 VA examination report, the examiner should determine:

a)  What diagnosis or diagnoses relating to the cervical spine the Veteran has, including soft tissue damage, herniated disc, spinal degeneration, arthritis, and cervical degenerative disc disease;

b)  For each such diagnosed disorder, whether it is at least as likely as not (i.e. a 50 percent probability or more) that it began during, is the result of, or is otherwise related to service, to include his June 1990 parachuting accident and related injuries.   

c)  If any such disorder is determined to be service-related, whether it is at least as likely as not (i.e. a 50 percent probability or more) that any neurological disorder or numbness of either hand is caused or aggravated (i.e. permanently worsened beyond its natural progression) by such disorder.

The term "aggravated" refers to a permanent worsening of the underlying condition beyond the natural progression of the disease, as opposed to temporary or intermittent flare-ups of symptoms that resolve with return to the baseline level of severity.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or whether he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

2.  After completing the above and any other necessary development, readjudicate the issues remaining on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


